The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment filed on  4/28/22 including claims 2-.20 and claim 1 has been cancelled.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations  
As recited by claim 2;
receiving configuration information about a DRX cycle length, a starting position of an active period, a first timer, and a second timer; identifying the starting position of the active period by using the configuration information; starting the first timer when the active period starts; monitoring a control channel while the first timer is running; identifying whether there is a new downlink packet transmission indicated by the control channel; starting or restarting the second timer after identifying the indication of the new downlink packet transmission; determining an end of the active period in case that the second timer has expired; and entering a sleep state based on the end of the active period.
As recited by claim 12;
receive, through the transceiver, configuration information about a DRX cycle length, a starting position of an active period, a first timer, and a second timer, identify the starting point of the active period by using the configuration information, start the first timer when the active 
period starts, monitor a control channel while the first timer is running, identify whether there
is a new downlink packet transmission indicated by the control channel, start or restart the second timer after identifying the indication of the new downlink packet transmission, determine an end of the active period in case that the second timer has expired, and entering a sleep state based on the end of the active period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuure et al (US 20040100940), henceforth, ‘940 discloses A method is described for operating a mobile station with a wireless network having packet data capabilities, as is a network that operates in accordance with the method. The method includes establishing default operational parameters values for the mobile station and, when establishing a PDP Context for use by an application, such as a delay-critical application that may be a real-time application (or any application that requires specific operational values, such as DRX values), requesting a modification of the default operational parameters values so as to reduce the delay in the establishment of a TBF for the application. In the preferred embodiment the operational parameters comprise DRX parameters selected to optimize the paging operation of the MS to reduce the delay in transferring packet data to or from the MS. In other embodiments the 
operational parameters can include MS Radio Access Capability (RAC) parameters, 
such as Multi-slot Class, GPRS Timers and/or MS Power Class. In one embodiment, requesting a modification includes sending a PDP Context-related message from the mobile station to the network with an information element that specifies values for parameters of the DRX mode, where the values comprise a Split_PG_Cycle code and a non-DRX timer. In this case the PDP Context-related messages comprise one of an Activate PDP Context request, an Activate Secondary PDP Context request and a Modify PDP Context request. The method further includes, when terminating the PDP Context, requesting a modification of the paging parameters values so as to have the default or other parameters values. Preferably, when terminating the PDP Context the mobile station sends a Deactivate PDP Context request message with the information element that specifies the default values for the parameters of the DRX mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270-7462.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
for unpublished applications is available through Private PAIR only.  For more information
about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/INDER P MEHRA/         Primary Examiner, Art Unit 2647